Citation Nr: 0206248	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-33 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in May 1994.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 determination 
by the Department of Veterans Affairs (VA), Medical Center 
(MC) in Los Angeles, California, which denied reimbursement 
of private medical expenses from June 1, 1994 to June 15, 
1994.

The record reflects that a March 1996 document titled 
"Request to Reopen Claim," noted the medical expenses 
involved in the claim were incurred from May 10, 1994 to May 
15, 1994.

In October 1996, the VAMC notified the veteran that his claim 
for reimbursement for unauthorized medical services provided 
from June 1, 1994 through June 15, 1994 was not approved.  
The veteran's then representative submitted a notice of 
disagreement dated in October 1996.

In November 1997, the VA issued a statement of the case which 
noted treatment from June 10 through June 15, 1994.  
Subsequently, the veteran's then representative submitted 
documents sufficient to perfect the appeal.  The Board notes 
that the issue listed on the title page has been amended to 
reflect the treatment dates claimed by the veteran.

In addition, the Board notes that the veteran's former 
representative requested actions, including sanctions against 
VA, which are not within the jurisdiction of the Board. See 
38 C.F.R., Part 20 (2001).  Therefore, these matters are not 
addressed in this decision.

In a May 1998 decision, the Board denied the veteran's claim 
for entitlement to payment or reimbursement of unauthorized 
medical expenses.

The appellant appealed to the Court.  In March 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
May 1998 Board decision and remanded the case to the Board 
for proceedings consistent with the Court's order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Unauthorized medical treatment in May 1994 was not 
related to an adjudicated service-connected disability or a 
nonservice-connected disorder which was aggravated by a 
service-connected disorder, and the veteran does not have an 
adjudicated total disability rating as a result of a service- 
connected disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private hospital treatment 
in May 1994, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Court's order, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The above notwithstanding, VCAA does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility . . . that such assistance 
would aid in substantiating the claim." VCAA, § 3, subpart 
(a) (to be codified at 38 U.S.C.A. § 5103A(a)(2)).  Here, the 
facts which are dispositive of the claim are not in dispute, 
and require no further development.  Additionally, the 
appellant was notified in the November 1997 statement of the 
case (SOC), and the May 1998 Board decision of the laws and 
regulations governing payment or reimbursement of 
unauthorized medical expenses, and why he did not meet the 
criteria.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim.  Also, 
the veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
for the denial of this claim.  Finally, the Board sent the 
veteran a letter in January 2002 informing him that he should 
submit additional argument and evidence in support of his 
appeal within 90 days.  No such evidence was received.

Accordingly, it is the Board's opinion that VA's duty to 
assist the veteran is satisfied, and all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction.

The Board has statutory jurisdiction over all questions of 
law and fact necessary to a decision under a law that affects 
the provision of VA, including payment or reimbursement for 
unauthorized medical expenses provided by 38 U.S.C.A. § 1728. 
38 C.F.R. § 20.101(a)(15) (2001).

Reimbursement of Private Medical Expenses

Pertinent Laws and Regulations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  See 38 C.F.R. § 
17.52 (2001).  Thus, for example, VA reimbursement for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the medical treatment 
in question is obtained from the VA.  38 C.F.R. § 17.54 
(2001).

In order to be entitled to reimbursement or payment for 
private medical expenses incurred without prior authorization 
from VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 
17.52, 17.120 (2001).

The Board notes that the provisions which require prior 
authorization for non-VA medical treatment, 38 C.F.R. § 
17.54, can not be applied out of context with the eligibility 
requirements for use of non-VA medical facilities, 38 C.F.R. 
§ 17.52.  It follows that if a person is not eligible for 
care at non-VA facilities at VA expense, then a requirement 
of prior authorization is not relevant.

The record reflects that the veteran is not presently, nor 
has he ever been, adjudicated service-connected for any 
disability, and, consequently, that he does not have a 
permanent and total disability related to a service-connected 
disability.  In addition, the veteran's former 
representative, in a December 1997 document titled "Notice 
of Motion and Motion to Compel Preparation of a Supplemental 
Statement of the Case," admitted that the veteran was not 
disabled during active service and that he had never 
represented that the private medical treatment for which 
payment or reimbursement is claimed involved a service-
connected disability.

Instead, the veteran bases his argument on eligibility for VA 
medical care, including payment or reimbursement for private 
emergency medical care, on ancillary theories of liability.

Ancillary Matters

The veteran argues, in essence, that entitlement to payment 
or reimbursement of the medical expenses associated with the 
May 1994 private hospital treatment is warranted based either 
upon a legal requirement that VA provide the veteran 
emergency medical treatment for non-service-connected 
disabilities, including private medical emergency treatment, 
or alternatively, that VA and the United States Marine Corps 
contracted to provide health insurance when they issued the 
veteran a "blue card" during active service.

As to the issue of contract for health insurance, the Board 
may address the matter as it applies to VA and the claim for 
VA benefits.  However, the only evidence of a contract 
between VA and the veteran is the veteran's claim that VA had 
represented that a "blue card" issued to him meant that he 
was insured for medical treatment similar to other types of 
health insurance.

The Board finds that the evidence of record does not 
demonstrate that VA entered into a contractual relationship, 
either express or implied, with the veteran to provide health 
insurance that would allow reimbursement or payment of 
unauthorized private medical expenses.  The bare allegation 
of a contractual relationship, unsubstantiated by other 
evidence, is insufficient to warrant additional development 
for the issue presently on appeal.  While the veteran has 
been given ample and repeated opportunities to provide 
evidence of such a contract, he has not done so.

The Board finds that the veteran's arguments as to the 
following regulations are either inapplicable, out of context 
or misinterpreted, and therefore, do not provide a legal 
basis upon which relief may be granted.

(1) 38 C.F.R. § 17.33, defines patient rights in VA medical 
facilities. However, the veteran's claim does not involve his 
rights as patient in a VA medical facility; therefore, this 
section is inapplicable to the issue on appeal.

(2) 38 C.F.R. § 17.34, tentative eligibility may be 
authorized in emergencies if it is determined that 
eligibility for care probably will be established.  The 
section can not be interpreted as establishing eligibility 
for all veterans in an emergency situation. In addition, the 
issue of tentative eligibility can not be interpreted as 
establishing financial liability for private medical expenses 
for which the care ex post facto was determined not to have 
been eligible.

(3) 38 C.F.R. § 17.46, in pertinent part, this section 
requires VA to furnish hospital care to persons eligible 
under 38 U.S.C. § 1710(a)(1).  The provisions of this section 
must be interpreted in context with the language provided in 
38 U.S.C. § 1710(a)(1), which authorizes care to (A) any 
veteran for a service-connected disability; and (B) to any 
veteran who has a service-connected disability rated at 50 
percent or more.  Therefore, based upon the veteran's own 
admission that he has no service-connected disability, this 
section can not apply.

(4) 38 C.F.R. § 17.47, this regulation includes subsections 
which state that persons hospitalized who have no service- 
connected disabilities may be eligible for medical care or 
reimbursement based upon membership in an organization or 
based upon a contractual obligation.  The facts in this case 
do not establish that the veteran has an applicable 
organization membership or contractual relationship.

(5) 38 C.F.R. § 17.53, provides for limitations on the use of 
non-VA medical facilities.  This section is inapplicable 
because it implies eligibility for VA care when VA facilities 
are not available.  The veteran's eligibility under the 
related provisions of 38 C.F.R. § 17.52 was previously 
addressed in this decision.

(6) 38 C.F.R. §§ 17.126, 17.127, provide guidelines for the 
timely filing of a claim for reimbursement of private medical 
expenses.  These sections are not relevant because the 
veteran does not contend that he has filed a claim for 
service-connection for the disorder that resulted in his 
private medical expenses, which would have allowed the 
veteran to seek reimbursement of private medical expenses for 
a disability later adjudicated to be service-connected, and 
because the claim for reimbursement on appeal has been 
accepted as timely.

Conclusion

Based upon the evidence of record, the Board finds that the 
veteran's treatment in May 1994 did not involve an 
adjudicated service-connected disability or a nonservice- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, and 
that the veteran does not have an adjudicated total 
disability rating resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Although the veteran believes that payment is warranted based 
upon other theories of liability, the Board finds that there 
is no basis in law whereby payment or reimbursement is 
allowable under the facts presented in this case.  Therefore, 
since all of the requirements for VA payment or reimbursement 
for medical expenses incurred in connection with the 
veteran's private hospital treatment in May 1994 are not met, 
the appeal must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in May 1994 is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

